EXHIBIT 10.3

 

VINTAGE PETROLEUM, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

                                , 200            

 

[Name and Address]

 

Dear                             :

 

1. Restricted Stock Award. Vintage Petroleum, Inc., a Delaware corporation (the
“Company”), hereby grants to you an aggregate of                      shares of
Common Stock, par value $.005 per share, of the Company (the “Restricted
Shares”). This award is subject to your acceptance of and agreement to all of
the applicable terms, conditions, and restrictions described in the Company’s
1990 Stock Plan, as amended (the “Plan”), a copy of which is on file with, and
may be obtained from, the Secretary of the Company, and to your acceptance of
and agreement to the further terms, conditions, and restrictions described in
this Restricted Stock Award Agreement (this “Award Agreement”). To the extent
that any provision of this Award Agreement conflicts with the expressly
applicable terms of the Plan, it is hereby acknowledged and agreed that those
terms of the Plan shall control and, if necessary, the applicable provisions of
this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan.

 

2. Possession of Certificates. The Company shall issue a certificate or
certificates for the Restricted Shares in your name and shall retain the
certificate(s) for the period during which the restrictions described in Section
4(b) are in effect. You shall execute and deliver to the Company a stock power
or stock powers in blank for the Restricted Shares. You hereby agree that the
Company shall hold the certificate(s) for the Restricted Shares and the related
stock power(s) pursuant to the terms of this Award Agreement until such time as
the restrictions described in Section 4(b) lapse as described in Section 5 or
the Restricted Shares are canceled pursuant to the terms of Section 4(b).

 

3. Ownership of Restricted Shares. You shall be entitled to all the rights of
absolute ownership of the Restricted Shares, including the right to vote such
shares and to receive dividends therefrom if, as, and when declared by the
Company’s Board of Directors, subject, however, to the terms, conditions, and
restrictions described in the Plan and in this Award Agreement.

 

4. Restrictions.

 

(a) Your ownership of the Restricted Shares shall be subject to the restrictions
set forth in subsection (b) of this Section until such restrictions lapse
pursuant to the terms of Section 5, at which time the Restricted Shares shall no
longer be subject to the applicable restrictions.



--------------------------------------------------------------------------------

(b) The restrictions referred to in subsection (a) of this Section are as
follows:

 

(1) At the time of your “Termination of Employment” (as defined in Section
10(b)), other than a Termination of Employment that occurs as a result of an
event described in Section 5(b)(1) or a Termination of Employment that is
described in Section 5(b)(2), you shall forfeit the Restricted Shares to the
Company and all of your rights thereto shall terminate without any payment of
consideration by the Company. If you forfeit any Restricted Shares and your
interest therein terminates pursuant to this paragraph, such Restricted Shares
shall be canceled.

 

(2) You may not sell, assign, transfer, pledge, hypothecate, or otherwise
dispose of the Restricted Shares.

 

5. Lapse of Restrictions.

 

(a) The restrictions described in Section 4(b) shall lapse with respect to
                 of the Restricted Shares on the first anniversary of the date
hereof, another                  of the Restricted Shares on the second
anniversary of the date hereof, and the last                  of the Restricted
Shares on the third anniversary of the date hereof. Following the lapse of such
restrictions with respect to any Restricted Shares, such Restricted Shares shall
no longer be subject to the restrictions described in Section 4(b).

 

(b) Notwithstanding the provisions of subsection (a) of this Section, the
restrictions described in Section 4(b) shall lapse with respect to all the
Restricted Shares at the time of the occurrence of any of the following events:

 

(1) Your death or “Disability” (as defined in Section 10(c));

 

(2) Your Termination of Employment, but only if such Termination of Employment
is the result of a dismissal or other action by the Company or any of its
Subsidiaries and does not constitute a “Termination for Cause” (as defined in
Section 10(a)); or

 

(3) A “Change of Control” (as defined in the Plan) of the Company.

 

6. Agreement With Respect to Taxes; Share Withholding.

 

(a) You agree that (1) you will pay to the Company or a Subsidiary, as the case
may be, or make arrangements satisfactory to the Company or such Subsidiary
regarding the payment of any foreign, federal, state, or local taxes of any kind
required by law to be withheld by the Company or any of its Subsidiaries with
respect to the Restricted Shares and (2) the Company or any of its Subsidiaries
shall, to the extent permitted by law, have the right to deduct from any
payments of any kind otherwise due to you any foreign, federal, state, or local
taxes of any kind required by law to be withheld with respect to the Restricted
Shares.

 

(b) With respect to withholding required upon the lapse of restrictions or upon
any other taxable event arising as a result of the Restricted Shares awarded,
you may elect,

 

2



--------------------------------------------------------------------------------

subject to the approval of the committee of the Board of Directors of the
Company that administers the Plan, to satisfy the withholding requirement, in
whole or in part, by having the Company withhold Restricted Shares having a Fair
Market Value on the date the tax is to be determined equal to the minimum
statutory total tax which could be withheld on the transaction. All such
elections shall be irrevocable, made in writing, signed by you, and shall be
subject to any restrictions or limitations that such committee, in its sole
discretion, deems appropriate.

 

7. Adjustment of Shares. The number of Restricted Shares subject to this Award
Agreement shall be adjusted as provided in Section 12 of the Plan. Any shares or
other securities received by you as a stock dividend on, or as a result of stock
splits, combinations, exchanges of shares, reorganizations, mergers,
consolidations or otherwise with respect to the Restricted Shares shall have the
same terms, conditions and restrictions and bear the same legend as the
Restricted Shares.

 

8. Agreement With Respect to Securities Matters. You agree that you will not
sell or otherwise transfer any Restricted Shares except pursuant to an effective
registration statement under the U.S. Securities Act of 1933, as amended, or
pursuant to an applicable exemption from such registration.

 

9. Restrictive Legend. You hereby acknowledge that the certificate(s) for the
Restricted Shares will bear a conspicuous legend referring to the terms,
conditions, and restrictions described in the Plan and this Award Agreement. Any
attempt to dispose of any Restricted Shares in contravention of the terms,
conditions, and restrictions described in the Plan or this Award Agreement shall
be ineffective.

 

10. Certain Definitions. As used in this Award Agreement, the following terms
shall have the respective meanings indicated:

 

(a) “Termination for Cause” shall mean a Termination of Employment as a result
of (1) your willful and continued failure substantially to perform your duties
(other than any such failure resulting from your incapacity due to physical or
mental illness), (2) your conviction for a felony, proven or admitted fraud,
misappropriation, theft or embezzlement by you, your inebriation or use of
illegal drugs in the course of, related to or connected with the business of the
Company or any of its Subsidiaries, or your willful engaging in misconduct that
is materially injurious to the Company or any of its Subsidiaries, monetarily or
otherwise, or (3) if you have entered into an employment agreement or contract
with the Company or any of its Subsidiaries, any other action or omission that
is identified in such agreement or contract as giving rise to “Cause” for the
termination of your employment with the Company or any of its Subsidiaries. For
this purpose, no act, or failure to act, on your part shall be considered
“willful” unless done, or omitted, by you not in good faith and without
reasonable belief that your action or omission was in the best interest of
Company or any of its Subsidiaries.

 

(b) “Termination of Employment” shall mean the termination of your full-time
employment with the Company or any of its Subsidiaries for any reason other than
your death or Disability.

 

3



--------------------------------------------------------------------------------

(c) “Disability” shall mean a physical or mental impairment of sufficient
severity such that, in the opinion of a physician selected by the Company, you
are unable to continue to serve as an employee of the Company or any of its
Subsidiaries.

 

Capitalized terms used in this Award Agreement and not otherwise defined herein
shall have the respective meanings provided in the Plan.

 

If you accept this Restricted Stock Award and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.

 

VINTAGE PETROLEUM, INC.

 

By:                                         
                                        

    Name:                                         
                                

    Title:                                         
                                  

 

The foregoing Restricted Stock Award is accepted by me as of
                                        , and I hereby agree to the terms,
conditions, and restrictions set forth above and in the Plan.

 

___________________________________

 

4